Citation Nr: 0309558	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for disability 
manifested by dizzy spells.

4.  Entitlement to service connection for a left wrist 
disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to an increased (compensable) rating for 
residuals of nasal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
March 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from September and December 1998 rating decisions of 
the Wichita, Kansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In June 2000, the Board remanded the case to the RO for 
further development.  Regrettably, for the reasons explained 
below, another remand is necessary.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to the 
VCAA, the RO notified the veteran and his representative, by 
letter issued June 14, 2002, of what information and medical 
or lay evidence, not previously submitted, is necessary to 
substantiate his claims and which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be retrieved by VA.  The veteran was informed that he 
had up to a year from the date of the letter to submit 
evidence in support of his claim.  However, the full one-year 
period has not elapsed, and the veteran has not waived this 
period of time in which to present evidence.  See generally, 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 1, 2003), 
(holding that 38 C.F.R. § 19.9(a)(2)(ii) (2002) was 
inconsistent with the provisions of 38 U.S.C.A. § 5103(a) and 
(b) (West 2002) because it afforded a veteran less than one 
year for the receipt of additional evidence).  As such, a 
remand in this case is required to allow the veteran the full 
time period to submit evidence in support of his claims.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
allowing the veteran a full year to 
submit additional evidence or obtaining a 
waiver of this time period from him.  

2.  Upon completion of the above, the RO 
should readjudicate the veteran's claims.  
If any of the determinations remain 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


